Citation Nr: 1016148	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
generalized seizure disorder.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from May 1994 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran was scheduled for personal hearing at the RO in 
May 2009, but failed to report and did not request that the 
hearing be rescheduled.  As such, the Board believes all due 
process requirements were met with regard to his hearing 
request.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, it is 
factually ascertainable that, from January 26, 2005 to March 
28, 2006, his service-connected seizure disorder was 
manifested by one major seizure in the last 6 months or 2 in 
the last year.

2.  From March 29, 2006, the Veteran's seizure disorder has 
not been manifested by one major seizure in the last 6 months 
or 2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly. 

3.  Service connection is in effect for generalized seizure 
disorder, evaluated as 40 percent disabling from January 26, 
2005 to March 28, 2006, and as 20 percent disabling 
thereafter; it is the Veteran's only service-connected 
disability.

4.  The preponderance of the evidence is against finding that 
the Veteran's service-connected disability alone precludes 
substantially gainful employment consistent with his 
education and occupational background.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, from January 26, 
2005 to March 28, 2006, the schedular criteria for a 40 
percent rating, but not higher, for a generalized seizure 
disorder, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code (DC) 8911 (2009).  

2.  From March 29, 2006, the schedular criteria for a rating 
in excess of 20 percent for a generalized seizure disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8911.

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in April 2005, 
March 2006, and December 2008 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's identified private and his 
VA medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Veteran was also afforded a VA 
examination in March 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file, that includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination report, and lay statements.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected seizure disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that, in a July 1996 rating decision, the 
RO granted service connection for a generalized seizure 
disorder, and awarded a 10 percent disability rating under DC 
8911.  

In April 2005, the RO received the Veteran's current claim 
for an increased rating.  The June 2005 rating decision 
awarded the currently assigned 20 percent disability rating, 
from which the Veteran appealed.

In his April 2005 claim, the Veteran said he had two seizures 
in the last year.  He had to surrender his driver's license, 
was unable to drive as a result of his disability, and said 
that he was rendered unemployed and unemployable.  In his 
July 2005 written statement, the Veteran asserted that he 
experienced grand mal seizure witnessed by two mechanics in 
January 2005 and by his parents in March 2005.  The Veteran 
said that on both occasions he fell to the floor and began to 
kick and yell but did not recall any of this because during 
that type of seizure, a person lost all memory for up to an 
hour.  In both instances, he said that he was brought to a 
hospital by ambulance and that witnesses called for emergency 
medical assistance.  The Veteran said he had normal staring 
type seizures almost daily but they were unrelated to his 
grand mal seizures.  

The Veteran's seizure disorder is rated under DC 8911 that 
sets forth the criteria for evaluating petit mal epilepsy.  
38 C.F.R. § 4.124a.  Under DC 8911, a 20 percent evaluation 
is assigned for 1 major seizure during the preceding 2 years 
or 2 minor seizures during the preceding 6 months.  Id.  A 40 
percent evaluation is warranted for at least 1 major seizure 
in the last 6 months or 2 in the year or averaging at least 5 
to 8 minor seizures weekly.  Id.  An 80 percent evaluation is 
warranted for averaging at least 1 major seizure in 3 months 
over the last year or more than 10 minor seizures weekly.  
Id.  A 100 percent evaluation is assigned for an average of 
at least 1 major seizure per month over the last year.  Id.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that a 40 percent 
rating, but no higher, is warranted from January 26, 2005 to 
March 28, 2006, but that a rating in excess of 20 percent is 
not warranted thereafter.  See Hart v. Mansfield, supra.  
Further explanation follows.

Here, the Board has determined that, as of January 26, 2005, 
but not earlier, it is factually ascertainable that the 
Veteran's seizure disorder was manifested by one major 
seizure in the last 6 months or 2 in the last year; but, 
since March 29, 2006, there is no competent medical evidence 
that the Veteran has experienced any seizures.

The private medical evidence reflects that, on January 26, 
2005, the Veteran was treated at the Carraway Medical Center 
emergency room for a seizure that occurred just prior to his 
arrival and was witnessed by his co-workers.  Paramedics 
brought the Veteran to the hospital after he had a single 
isolated seizure that lasted about 2-3 minutes with a loss of 
consciousness, and post ictal confusion.  It was noted that 
the Veteran missed his recent doses of seizure medications 
that he had not taken for 2 years.  The clinical impression 
was that the Veteran had a generalized seizure and a 
compression fracture of T5.  He was sent home in stable 
condition several hours after admission.

VA medical records indicate that, on January 28, 2005, the 
Veteran was seen in the outpatient clinic.  He reported that 
he stopped taking his seizure medication because of its side 
effect on his teeth and did not have a seizure for 5 years, 
until 2 days earlier.  It was noted that he usually had a 
grand mal seizure and was seen at the private hospital where 
he was started on Dilantin and pain medication for a cracked 
vertebra.  The Veteran was educated on the need to be 
compliant with prescribed medication and to continue taking 
Dilantin.

VA outpatient medical records indicate that, on March 26, 
2005, the Veteran was seen in the emergency room with 
complaints of having a seizure two or three hours earlier.  
His father said that he seized for 15 minutes and was post 
lethargic and confused for approximately 45 minutes.  The 
Veteran said that he was not on seizure medication and would 
not take it because it rotted his teeth.  He was alert and 
oriented but unable to clearly state the date.  He scratched 
his right eye and sustained a corneal abrasion.  The Veteran 
complained of back pain due to his cracked vertebra for which 
x-rays were taken.  He was discharged several hours later.

A May 2005 VA outpatient neurological consultation record 
indicates that the Veteran had some obvious compliance issues 
with his anti-epileptic medications.  It was noted that 
"[h]owever, overall he seem[ed] to be doing well on 
Tegretol".  The Veteran was advised that, under Alabama 
state law, he was not supposed to drive until he had six 
months seizure free on medication.

In March 2006, the Veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the Veteran's medical records, although his claims file was 
not available.  It was noted that the Veteran was non-
compliant with taking his prescribed seizure medications.  It 
was further noted that the Veteran was privately hospitalized 
for seizure observation in January and March 2005, and 
hospitalized for one by VA for seizure observation in March 
2005.  The Veteran reported that he worked as an auto parts 
representative for 7 years but had to quit in January 2003 
due to grand mal seizures and that his last seizure was in 
January 2005.  He had post-ictal confusion that lasted 1 
hour.  

The VA examiner further noted that in the past 12 months, the 
Veteran had no episodes of generalized non-conclusive or 
conclusive epilepsy, or simple partial epilepsy.  His 
seizures were characterized by generalized convulsions with 
unconsciousness.  He had no episodes of complex partial 
epilepsy or generalized convulsions within the last 12 
months.  The Veteran had tonic type, generalized seizures 
over his body, with jaw clenching that lasted 4 to 5 minutes.  
Frequency of seizures was unchanged over the last 12 months.  
The VA examiner reported that the Veteran was seizure free 
for one year and was non-compliant with seizure medications.  
The Veteran was treated by VA for seizures in the past, took 
Dilantin and Depakote in the past, and Tegretol was 
prescribed, but he was not filling his prescription.  The 
examiner noted that the Veteran lost time from work in the 
past year due to the January and March 2005 seizures, but had 
none so far in 2006.  The VA examiner also indicated that the 
Veteran said he quit his job as an auto parts representative 
in January 2003 due to seizures at work, that he was 
unemployed for 2 to 5 years, and that he was unable to find a 
job due to the seizure disorder.  The diagnosis was grand mal 
seizure disorder that did not affect the Veteran's daily 
activities.  He drove himself to the examination and did his 
own cooking.  

Giving the Veteran the benefit of the doubt, the objective 
medical evidence demonstrates that, from January 26, 2005 to 
March 28, 2006, he experienced a major seizure with loss of 
consciousness and post ictal confusion as set forth in the 
January 2005 private medical records and another seizure 
treated by VA in March 2005, that more nearly approximate the 
criteria for a 40 percent disability rating.  But the record 
is devoid of lay or medical evidence that he experienced at 
least 1 major seizure in three months over the last year or 
more than 10 minor seizures weekly such as to warrant an 80 
percent rating during this period.  The Veteran reported only 
two seizures, and these were documented by the medical 
evidence. 

Furthermore, from March 29, 2006, the date of the Veteran's 
VA examination, the record does not reflect that he had one 
major seizure in the last six months or two in the last year, 
or averaging 5 to 8 minor seizures weekly such as to warrant 
a rating in excess of 20 percent.  In fact, there is not one 
medical record that mentions his being treated for a seizure 
since that examination, nor has the Veteran asserted that he 
had a more recent seizure.  On his VA examination in March 
2006, he denied having any seizures since March 2005.

Moreover, from March 29, 2006, and even prior to that time, 
the medical evidence also shows that the Veteran has admitted 
issues with medication compliance and that this is the reason 
for his seizures.  Notably, in January 2005, he told the 
private hospital physician that he had not taken seizure 
medication for 2 years and, in March 2005, he told VA medical 
personnel that he would not take seizure medication because 
it rotted his teeth.  Significantly, the March 2006 VA 
examination report notes that the Veteran was noncompliant 
with taking prescribed seizure medications and was not 
filling his prescription for medications.  In any event, the 
VA examiner specifically stated that in the past 12 months 
the Veteran was seizure free and was able to drive himself.   
Thus, the Veteran's subjective complaints do not meet the 
criteria for a 40 percent rating from March 29, 2006.

The Board has also considered whether the Veteran's seizure 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his seizure disorder.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  Consequently, referral 
for extraschedular consideration is not warranted.

As such, resolving doubt in the Veteran's favor, the Board 
finds that, from January 26, 2005 to March 28, 2006, a 40 
percent rating, but no higher, is warranted for his service-
connected seizures, but from March 29, 2006, the 
preponderance of the evidence is against a rating in excess 
of 20 percent.  The benefit of the doubt has been resolved in 
the Veteran's favor to this limited extent.  38 U.S.C.A. 
§ 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).


III. TDIU

In July 2005, the RO received the Veteran's application for a 
total disability evaluation based on individual 
unemployability due to a service connected disorder (VA Form 
21-8940).  He reports that he has been unable to work due to 
grand mal seizures and last worked in 2003 in auto 
performance sales.  The Veteran reports completing three 
years of college, and having work experience in automobile 
parts sales.  

In a written statement received in December 2006, the Veteran 
said that he was released without warning or severance from 
his last job as a sales representative after having several 
grand mal seizures that were witnessed by customers and 
employees.  He said that he built his own business in January 
2003 that grew to be very profitable in two years but his 
seizures returned in January and March 2005 causing him to 
lose his driver's license that caused him to lose everything.  

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the combined schedular rating for the service-
connected disabilities is less than 100 percent, when it is 
found that the service-connected disabilities render the 
Veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19 (2009).  Factors to be considered are the 
Veteran's employment history and his educational and 
vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  In exceptional 
circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  A high schedular rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain and retain employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2009).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disability alone is of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, 
consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment exists, on a facts-found basis, when 
earned annual income exceeds the poverty threshold. 38 C.F.R. 
§ 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).

In this case, service connection has been established for a 
generalized seizure disorder, evaluated as 40 percent 
disabling from January 26, 2005 to March 28, 2006, and as 20 
percent disabling thereafter; this is the Veteran's only 
service-connected disability.  Therefore, he does not meet 
the percentage prerequisites for entitlement to a total 
disability evaluation based on individual unemployability due 
to a service connected disorder under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. § 
4.16(b). The Veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19. 

Although the Veteran now states that he is unable to work 
because of his seizure disorder, the probative medical 
evidence does not show unemployability due to the service-
connected disability alone.  The Board has considered the 
Veteran's statements, the medical reports, and other evidence 
submitted in support of his claim.  The Board also notes that 
the Veteran described his problems at work only in general 
terms, and did not describe any specific problems he had with 
fellow employees, customers or otherwise in performing his 
job although, in December 2006, he said that after his grand 
mal seizures were witnessed by customers and co-workers, he 
was fired from his job but, in March 2006, he told the VA 
examiner that he quit that job after having a seizure.  
Nevertheless, the record does not show exceptional 
circumstances reflecting an inability to obtain and retain 
substantially gainful employment due to the service-connected 
disability.

In fact, in an August 2005 VA Form 21-4192, the Veteran's 
previous employer reported that he worked in sales from 1996 
to 2003 during which he lost no time due to disability in the 
year prior to his last date of employment and was terminated 
because he was no longer needed. 

In support of his claim, in July 2005, the Veteran submitted 
a signed statement from G.M., his former co-worker who said 
he knew the Veteran for seven years and worked with him for 4 
years.  G.M. believed that the Veteran was released from his 
last job due to his seizure disability.  G.M. witnessed the 
Veteran having a seizure and believed that the company's 
owners did not want the liability of something happening 
while the Veteran was at work.  G.M. knew that the Veteran 
tried to find a new job and that prospective employers 
steered clear of him when they learned he was prone to 
epileptic seizures.  G.M. said that the Veteran had two major 
seizures that year and physicians were unable to stop them.   
However, G.M.'s statements as to his belief as to why the 
Veteran was laid off and not hired by other employers is mere 
speculation and not afforded any weight.  There is no 
indication that he has first hand knowledge concerning these 
matters.  

Finally, a VA examiner in March 2006 reported that the 
Veteran received his driving license in October 2005 after 
being seizure-free for six months and drove his own car well.  
The Veteran's neurological examination was normal and his 
seizures were considered well-controlled.  The VA examiner 
said that the Veteran had lost some time from work in the 
past year due to two grand mal seizures in January and March 
2005 but there were none so far in 2006.  The seizure 
disorder had no affects on the Veteran's daily activities and 
the examiner said that the Veteran did his own driving and 
cooking.  It is well to note that there is no medical 
evidence showing that the service-connected disorder alone 
precludes substantially gainful employment.  The Veteran now 
has his driver's license and, as of March 2006, had been 
seizure free for one year.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The Veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected seizure 
disorder.  Referral of the claim to the C&P Director for 
extraschedular consideration is not warranted.


ORDER

A 40 percent rating, but no higher, from January 26, 2005 to 
March 28, 2006, is granted for a seizure disorder, subject to 
the laws and regulations governing the award of monetary 
benefits.

A rating in excess of 20 percent from March 29, 2006, for a 
seizure disorder is denied.

Entitlement to a TDIU is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


